813 F.2d 1227Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Claude P. GODDARD, Plaintiff-Appellant,v.John LEHMAN;  David C. Harlow;  James D. Watkins;  R.J.Hayes;  Dudley L. Carson, Vice Admiral;  LawrenceBurkhardt;  George P. Steinhauer,Defendants- Appellees.
No. 86-2078.
United States Court of Appeals, Fourth Circuit.
Argued Feb. 2, 1987.Decided March 3, 1987.

Before RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Harold E. Kohn (Kohn, Savett, Klein & Graf, P.C.;    Jack L. Wuerker;  Light & Harrison, P.C., on brief), for appellant.
Commander Richard Philpott, Office of the Judge Advocate General, Department of the Navy, General Litigation Division (Henry E. Hudson, United States Attorney;  Nash W. Schott, Assistant United States Attorney, on brief), for appellees.
PER CURIAM:


1
Goddard, a lieutenant-commander in the NAVY Judge Advocate General's Corps ("JAG"), is appealing the district court's dismissal of his petition for a writ of habeas corpus which he filed after the Board for the Correction of Naval Records denied his request that he be permitted to resign his commission.1   Goddard contends that his obligation to the Navy expired in June 1985.  The Navy's calculations indicate that his obligation does not expire until September 1987.  The district court dismissed Goddard's petition on the grounds that Department of Defense Directive 1322.12 and Secretary of the Navy Instruction 1520.7 are within the general and specific statutory authority conferred by 10 U.S.C. Sec. 2004(a) (1986);  that the Navy's computation of Goddard's service obligations is in accordance with statute, regulation, and his signed agreement;  and the Navy's refusal to comply with Goddard's request was neither arbitrary nor capricious.  Upon review of the record, we agree with the conclusions of the district court and affirm on the basis of its decision.


2
AFFIRMED.



1
 This is the second appeal by the petitioner.  The first appeal was disposed of by us in memorandum opinion No. 85-1845, dated December 26, 1985